Citation Nr: 0104136	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a lower back disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 1998 and July 1999.


FINDINGS OF FACT

1.  Service connection for lower back disability was denied 
by means of a September 1997 Board decision. 

2.  The evidence received subsequent to the September 1997 
Board decision contains information that either duplicates or 
is cumulative of information previously considered by the RO, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the case


CONCLUSIONS OF LAW

1.  The September 1997 Board denial of the veteran's claim 
for service connection for a lower back disability is final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000).

2.  Evidence received since the September 1997 Board decision 
does not serve to reopen the veteran's claim for entitlement 
to service connection for a lower back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a low back disability was incurred in or aggravated 
by his active service or is proximately due to a disease or 
injury incurred in or aggravated by service.

In the present case, service connection for a lower back 
disability was the subject of a prior September 1997 Board 
decision.  The evidence in September 1997 included service 
medical records and post service private medical records 
dated from September 1994 through May 1996 as well as various 
statements from the veteran in which he alleged that he 
injured his back after falling down during active service.  
As the evidence did not show competent medical evidence of a 
nexus between the veteran's lower back disability and any 
disease or injury incurred in or aggravated by service, the 
Board denied the veteran's claim.  The Board notes that this 
decision of September 1997 is final as to the issue of 
service connection for a lower back disability and is the 
most recent final disallowance of his claim.  Evans; see also 
38 C.F.R. §§  3.104, 20.1100 (2000).

The evidence received subsequent to September 1997 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The pertinent evidence submitted after the September 1997 
Board decision includes various statements from the veteran 
indicating that he sustained an inservice lower back injury; 
post service private chiropractic treatment records from Dr. 
Bill H. Gillenwater, dated from April 1998 to September 1998; 
and post service private chiropractic treatment records from 
Merrill Chiropractic, dated in October 1998 and June 1999.  

In various statements received since the September 1997 
denial of his claim for service connection, the veteran has 
expressed his belief that his lower back disability was 
incurred during an inservice fall.  He alleges that he was 
seen by a "camp doctor" during service.  He also stated 
that he sought treatment since discharge and was told that he 
pulled a muscle; therefore, he contends, he did not associate 
his current back disorder with his inservice injury for years 
following separation from active duty.  The veteran's 
statements showing his belief concerning the etiology and 
onset of his current disability are not new, but merely 
reiterates and restates his contentions that were of record 
in September 1997.  These contentions were raised on his VA 
Form 9, Appeal to Board of Veterans' Appeals, received in 
July 1997.  This information was considered when the Board 
rendered its September 1997 decision.  In addition, the Board 
notes that there is no evidence that the veteran possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 
74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, his 
various contention statements do not serve to reopen his 
claim.

The private chiropractic treatment records from Dr. 
Gillenwater show diagnoses and treatment for degenerative 
lumbar changes.  This post service VA medical evidence is not 
new, but is merely cumulative of evidence associated with the 
veteran's claims folder and considered by the Board when the 
September 1997 decision was promulgated.  This additional 
evidence merely shows that the veteran has a current lower 
back disorder; a fact that was of record in September 1997.  
Accordingly, this evidence does not serve to reopen the 
veteran's claim.  

The private chiropractic treatment records from Dr. Merrill 
indicate that the veteran was seen with complaints of kidney 
and bowel malfunctioning; severe weakness; and pain in his 
neck, shoulders, stomach, and kidneys.  An initial diagnosis 
of acute thoracic spine subluxation associated with midline 
thoracic nerve root irritation is indicated.  This 
information is not material as it does not present evidence 
that bears directly and substantially upon the specific 
matter under consideration.  On the contrary, these records 
do not indicate specific findings relative to a lower back 
disability. Accordingly, this evidence does not serve to 
reopen the veteran's claim.  

Based on the discussion above, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a lower back 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence.  
However, in this case, the Board notes that there is nothing 
in the record to suggest the existence of evidence that might 
reopen the finally denied claim for service connection.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

